DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/05/2022 has been entered.
 
2.	Claims 1, 3-6, and 9 are presented for examination,
	Claims 2, 7, and 8 have been cancelled.

Claim Objections
3.	Claim 6 is objected to because of the following informalities:  
Typographical error has been found (i.e., “determining” in line 12 of claim 6 should be “determine”.
 Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1, 3-6, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over QUALCOMM INCORPORATED: "eVoLP: MTSI Adaptation and Capabilities Parameters", 3GPP DRAFT; S4-170627 VOLP MTSI ADAPTATION AND CAPABILITIES PARAMETERS 3RD GENERATION PARTNERSHIP PROJECT
3GPP), MOBILE COMPETENCE CENTRE; 650, ROUTE DES LUCIOLES; F-06921 SOPHIA-ANTIPOLIS CEDEX, vol. SA WG4, no. Sophia Antipolis, France; 20170626 - 20170630 22 June 2017 (2017-06-22), XP051303879 (hereafter, “S4”), in view of Hannu et al (hereafter, “Hannu”), US 2007/0183323 A1.

Clause 2 of S4 discloses “specify procedures in TS 26.114 describing how an MTSI client detecting high packet losses in the received media should request the far-end MTSI client sending the media switch to a more robust codec mode,” therefore further citation from TS 26.114 will be incorporated.

Regarding claim 1, S4 discloses method for signaling an adaptation request that requests adaptation of at least one of a coding or decoding of real-time signals on a real-time communication session between a first terminal and a second terminal (i.e., clause 2 of S4 discloses when the negotiated codec modes include a mode or modes that are more robust to packet losses than other negotiated modes, the MTSI terminal (i.e., a first terminal), when detecting packet loss higher than tolerable by the current codec mode in use, should request via CMR that the sending MISI terminal (i.e., second terminal) switch its encoder to a more robust codec mode), wherein the method comprises the following acts performed by the first terminal:
verifying existence of a signaling parameter obtained in a phase of negotiation of codecs used during initialization of the communication session with the second terminal (i.e., clause 3 of S4 discloses the “adapt” SDP parameter (i.e., signaling parameter) is necessary so that the UEs can confirm (i.e., verify existence) that the MTSI clients will be able to adapt to the most robust codec mode negotiated for the session…when the parameter is sent by an MTSI client in SDP offer/Answer…request that the media sender use a more robust codec mode among those negotiated), the signaling parameter indicating a capacity to use an extended field of a Codec Mode Request (CMR) type (i.e., S4, in clause 3. Indicating Adaption Capacity, discloses specify a new/extended SDP parameter (i.e., signaling parameter) to indicate the MTSI client receiver supports this adaptation (i.e., capacity to use) to the most robust codec mode. S4, in clause C.1.3.6. Adaptation to robust codec modes, discloses the MISI terminal…request via CMR (i.e., an extended field of CMR type) that the sending MISI terminal switch its encoder to a more robust code mode).
S4 does not explicitly teach determining the adaptation request, which relates to a frame aggregation and/or redundancy request; and in response to obtaining the signaling parameter, inserting the adaptation request into a payload format, using a field included in a mode-change request of a Codec Mode Request (CMR) type to transport the adaptation request, via a real-time protocol of a Real Time Protocol (RTP) type  and transporting the adaptation request toward the second terminal via the real-time protocol.
Hannu teaches system and method for implementing adaptive redundancy for VoIP packet connection (seen in abstract).Hannu teaches determining the adaptation request, which relates to a frame aggregation and/or redundancy request (i.e., detecting the redundancy signal in packets it receives, page 7 paragraph [0096]); and in response to obtaining the signaling parameter, inserting the adaptation request into a payload format, using a field included in a mode-change request of a Codec Mode Request (CMR) type to transport the adaptation request, via a real-time protocol of a Real Time Protocol (RTP) type (i.e., upon detecting the redundancy signal…begin implementation the redundancy…set the CMR bits of its RTP packets to indicate that redundancy coding, page 7 paragraphs [0096]-[0097])  and transporting the adaptation request toward the second terminal via the real-time protocol (i.e., the receiving wireless station can set an appropriate indicator in the contents of packets it sends to the sending party to indicate the mode of redundancy, page 7 paragraph [0097]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of S4 to determine the adaptation request, which relates to a frame aggregation and/or redundancy request; and in response to obtaining the signaling parameter, insert the adaptation request into a payload format, using a field included in a mode-change request of a Codec Mode Request (CMR) type to transport the adaptation request, via a real-time protocol of a Real Time Protocol (RTP) type  and transporting the adaptation request toward the second terminal via the real-time protocol as taught by Hannu. One would be motivated to do so to effectively implement redundancy coding without reducing the VoIP application quality (i.e., Hannu, page 2 paragraph [0031]).

Regarding claim 3, S4 discloses the method as claimed in claim 1, wherein, in the case where the first and second terminals use coders/decoders of Adaptive Multi- Rate (AMR) or AMR-Wide Band (WB) type, the first terminal uses at least one default unused CMR code value from 9 to 14 to code aggregation and redundancy requests that request aggregation and redundancies of various rates (i.e., page 86, clause 10.2.0 of TS 26.114 and pages 89-90, clauses 10.2.1.3 and 10.2.1.4 of TS 26.114). 

Regarding claim 4, S4 discloses the method as claimed in claim 1, wherein, in the case where the first and second terminal use coders/decoders of Enhanced Voice Services (EVS) type, at least one default unused CMR code value is used to code the redundancy requests that request redundancies of various rates (i.e., page 86, clause 10.2.0 of TS 26. 114).

Regarding claim 5, S4 discloses the method as claimed in claim 1, comprising using a field of a padding request at an end of signaling of the RTP protocol to transport the adaptation request that requests adaptation of the communication session (i.e., page 89 clauses 10.2.1.2. – 10.2.1.3 of TS 26. 114).

Regarding claim 6, S4 teaches a first terminal that transmits to a second terminal a signaling of an adaptation request that requests adaptation of the coding/decoding of real-time signals on a real-time communication session between the first terminal and the second terminal (i.e., clause 2 of S4 discloses when the negotiated codec modes include a mode or modes that are more robust to packet losses than other negotiated modes, the MTSI terminal (i.e., a first terminal), when detecting packet loss higher than tolerable by the current codec mode in use, should request via CMR that the sending MISI terminal (i.e., second terminal) switch its encoder to a more robust codec mode), wherein the first terminal comprises: at least one processor; and at least one non-transitory computer-readable medium comprising instructions stored thereon, which when executed by the at least one processor configure the first terminal to:  
verify existence of a signaling parameter obtained in a phase of negotiation of codecs used that took place during initialization of the communication session(i.e., clause 3 of S4 discloses the “adapt” SDP parameter is necessary so that the UEs can confirm (i.e., verify existence) that the MTSI clients will be able to adapt to the most robust codec mode negotiated for the session…when the parameter is sent by an MTSI client in SDP offer/Answer…request that the media sender use a more robust codec mode among those negotiated), the signaling parameter indicating a capacity to use an extended field of a Codec Mode Request (CMR) type (i.e., S4, in clause 3. Indicating Adaption Capacity, discloses specify a new/extended SDP parameter (i.e., signaling parameter) to indicate the MTSI client receiver supports this adaptation (i.e., capacity to use) to the most robust codec mode. S4, in clause C.1.3.6. Adaptation to robust codec modes, discloses the MISI terminal…request via CMR (i.e., an extended field of CMR type) that the sending MISI terminal switch its encoder to a more robust code mode).
S4 does not explicitly teach at least one processor; and at least one non-transitory computer-readable medium comprising instructions stored thereon, which when executed by the at least one processor configure the first terminal to: determining the adaptation request, which relates to a frame aggregation and/or redundancy request; and - insert the adaptation request into a payload format, using a field included in a mode- change request of a Codec Mode Request (CMR) type to transport the adaptation request, via a real-time protocol of a Real Time Protocol (RTP) type.
Hannu teaches at least one processor (i.e., paragraph [0070]); and at least one non-transitory computer-readable medium comprising instructions stored thereon, which when executed by the at least one processor  configure the first terminal to (i.e., page 5 paragraphs [0070]-[0071]): determining the adaptation request, which relates to a frame aggregation and/or redundancy request (i.e., detecting the redundancy signal in packets it receives, page 7 paragraph [0096]); and insert the adaptation request into a payload format, using a field included in a mode- change request of a Codec Mode Request (CMR) type to transport the adaptation request, via a real-time protocol of a Real Time Protocol (RTP) type (i.e., set the CMR bits of its RTP packets to indicate that redundancy coding, page 7 paragraphs [0096]-[0097]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of S4 to include at least one processor; and at least one non-transitory computer-readable medium comprising instructions stored thereon, which when executed by the at least one processor configure the first terminal to: determine the adaptation request, which relates to a frame aggregation and/or redundancy request; and  insert the adaptation request into a payload format, using a field included in a mode- change request of a Codec Mode Request (CMR) type to transport the adaptation request, via a real-time protocol of a Real Time Protocol (RTP) type as taught by Hannu. One would be motivated to do so to effectively implement redundancy coding without reducing the VoIP application quality (i.e., Hannu, page 2 paragraph [0031]).

Regarding claim 9, this claim recites a non-transitory processor-readable storage medium storing a computer program containing instructions for execution of a method for signaling an adaptation request, when the instructions are executed by at least one processor of a first terminal, wherein the instructions configure the first terminal to perform steps of claim 6, discussed above, same rationale of rejections is applied.
Response to Arguments
5.	Applicant's arguments filed 04/08/2022 have been fully considered but they are not persuasive.
In the remarks, Applicant argued in substance that 
(A)	Neither Qualcomm nor Hannu disclose does not teach signaling parameter indicating a capacity to use an extended field of a Codec Mode Request (CRM) type.
As to point (A), Qualcomm does disclose signaling parameter indicating a capacity to use an extended field of a Codec Mode Request (CMR) type (i.e., Qualcomm, in clause 3. Indicating Adaption Capacity, discloses specify a new/extended SDP parameter (i.e., signaling parameter) to indicate the MTSI client receiver supports this adaptation (i.e., capacity to use) to the most robust codec mode. Qualcomm, in clause C.1.3.6. Adaptation to robust codec modes, discloses the MISI terminal…request via CMR (i.e., an extended field of CMR type) that the sending MISI terminal switch its encoder to a more robust code mode).

(B)	Prior art does not disclose “the signaling parameter as claimed indicates that the terminal knows how to use an extended request that is formed by extending the CMR field using CMR codes “reserved” and/or “not used” in a predetermined way,” or “the conditional use of CMR “reserved” or “not-used” codes, as a function of a signaling parameter indicating this capacity”.
As to point (B),  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the signaling parameter indicates that the terminal knows how to use an extended request that is formed by extending the CMR field using CMR codes “reserved” and/or “not used” in a predetermined way, or  “the conditional use of CMR “reserved” or “not-used” codes, as a function of a signaling parameter indicating this capacity”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

(C)  Hannu does not disclose verifying of a signal parameter in response to obtaining this signaling parameter.
As to point (C), In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Qualcomm does disclose verifying of a signal parameter in response to obtaining this signaling parameter (i.e., clause 3 of S4 discloses the “adapt” SDP parameter (i.e., signaling parameter) is necessary so that the UEs can confirm (i.e., verify existence) that the MTSI clients will be able to adapt to the most robust codec mode negotiated for the session…when the parameter is sent by an MTSI client in SDP offer/Answer…request that the media sender use a more robust codec mode among those negotiated).

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OANH DUONG whose telephone number is (571)272-3983.  The examiner can normally be reached on Max Flex Mon-Fri 6:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571)272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OANH DUONG/Primary Examiner, Art Unit 2441